Title: To Benjamin Franklin from Sarah Bache, 17 July 1781
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear & Honoured Sir
Philadelphia July 17. 1781
I wrote you lately by the Ship Delaware Capt Prowl, and by Major Franks, which letters I hope may get safe to hand, this will be delivered to you by the Son of an Old Friend by whom Mr Bache has wrote, his Fathers kindness to me in your Absence when I was ill of the Measles, and afterwards in sending his Carriage every day for me to ride I shall never forget— As we have great reason to think the Shelaly lost I will send you a Copy of the letter I sent you in that Vessel if I can read my own short hand, for the copies I keep are sad scribbles— you will see by that letter that I had a severe fit of the Bilious Colic; I was ill again at the time of Mr Whartons arrival, and have had another attack lately, and am but just recovering, the last fit was followed by an Obstruction in my Breast, a violent pain from it through to my shoulder, and the same little hecking cough I had so long after the Measles, and an intire loss of Apetite and digestion, there is nothing I dread more than a return of it, and shall be particularly careful of what I eat and drink, I find salt and dried meats of every kind very bad— The present you sent me by Capt Smith came safe and was particularly acceptable, give me leave to repeat my thanks to you again—
Mr Marbois called on us the other day to congratulate us on your being chosen one of the Comissioners for setling the Peace, I now shall not fear its being a good one, he tells me Congress will not accept your resignation, and that they mean to take notice of Temple, which last gave me great pleasure, as I cannot but think it just, but I must own I was much disapointed in the hopes I had formed of your returning home, and our living altogether—
The two youngest Children Mrs Duffield took home with her last week, I heard yesterday they were well, we were a good deal loth to trouble the good Family with them again, but they insisted on it, and I am a great coward about keeping such young Children in this hot town during the warm weather, I should think myself very happy to be Mistress of two or three acres in a healthy place, just enough for the little runabouts to range in for the three hot months, at present there has been so many houses destroy’d by the british allround the Country, that there is no such thing as hiring a small place, Willy is grown very thin and been indisposed these three or four days, owing I imagine to his constantly racing down to Schoolkill in the Sun and sitting too long in the water at a time, his Papa has concluded he shall go to France when Mr Barckly goes, that he may be educated at Geneva with his Brother, the thoughts of which delights him much, this afternoon he is to take a ride with me to drink tea with Mr Holker, Will joins with me in Love, Mr Bache has wrote to You by this Opportunity— I am as ever Your Dutifull Daughter
S Bache
 
Addressed: Dr. Franklin
Endorsed: Bache
